FILED
                            NOT FOR PUBLICATION                             DEC 21 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

FREDERICK SUTTON,                                No. 17-55112

              Appellant,                         D.C. No. 5:16-cv-00532-FMO

  v.

CALVIN JOHNSON,                                  MEMORANDUM*

              Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                           Submitted December 18, 2017**

Before:       WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

       Federal prisoner Frederick Sutton appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s denial of a section



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2241 habeas petition, see Reynolds v. Thomas, 603 F.3d 1144, 1148 (9th Cir.

2010), abrogated on other grounds by Setser v. United States, 566 U.S. 231

(2012). We affirm.

      Sutton argues that he is entitled to credit toward his federal sentence for the

time spent in custody between January 5, 2009, and November 24, 2009. We

disagree. Under 18 U.S.C. § 3585(b), a defendant cannot receive “double credit” –

that is, credit going towards two separate sentences – for time spent in presentence

custody. See United States v. Wilson, 503 U.S. 329, 337 (1992). Here, Sutton

spent 317 days in presentence custody. Because the record reflects that the state of

Michigan credited this time towards a prior Michigan state sentence, he is not

entitled to credit this 317-day period towards his federal sentence. See 18 U.S.C.

§ 3585(b).

      AFFIRMED.




                                          2                                     17-55112